Citation Nr: 0809909	
Decision Date: 03/25/08    Archive Date: 04/09/08

DOCKET NO.  04-15 748	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana



THE ISSUE

Entitlement to an increased evaluation for cervical spine 
degenerative disc disease (DDD), currently evaluated as 20 
percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. A. Booher, Counsel



INTRODUCTION

The veteran had active service from December 1984 to November 
1988, and from April 1989 to June 1992.  He was born in May 
1959.

This appeal was brought to the Board of Veterans' Appeals 
(Board) from action taken by the above Department of Veterans 
Affairs (VA) Regional Office (RO) in October 2002.

Service connection is also in effect for residuals of lumbar 
spine herniated disc and laminectomy, currently evaluated as 
60 percent disabling.

The Board remanded the case in February 2007 for development, 
to include a new VA examination.  


FINDING OF FACT

The veteran's degenerative disc disease of the cervical spine 
is manifested by chronic pain, some moderate limitation of 
range of motion with pain and modest shoulder and left arm 
numbness and tingling without ankylosis, no incapacitating 
episodes that require bed rest prescribed by a physician and 
treatment by a physician, or other significant impairment.



CONCLUSION OF LAW

The criteria for a disability evaluation greater than 20 
percent for the DDD of the cervical spine have not been met.  
38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.321, Part 4, including §§ 4.1, 4.2, 4.3, 
4.7, 4.10, 4.40, 4.45, 4.59, Diagnistic Codes (DCs) 5292, 
5293, 5253 to 5243 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.159, 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of the information and evidence not of record that 
is necessary to substantiate the claim; to indicate which 
information and evidence VA will obtain and which information 
and evidence the claimant is expected to provide; and to 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The U.S. Court of 
Appeals for Veterans Claims has held that VCAA notice should 
be provided to a claimant before the initial RO decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, if VCAA notice is provided after the initial 
decision, such a timing error can be cured by subsequent 
readjudication of the claim, as in a Statement of the Case 
(SOC) or Supplemental SOC (SSOC).  Mayfield v. Nicholson, 20 
Vet. App. 537, 543 (2006).  The VCAA notice requirements 
apply to all elements of a claim.  Dingess v. Nicholson, 19 
Vet. App. 473, 484 (2006).

The U.S. Court of Appeals for the Federal Circuit has held 
that, if a claimant can demonstrate error in VCAA notice, 
such error should be presumed prejudicial.  VA then bears the 
burden of rebutting the presumption, by showing that the 
essential fairness of the adjudication has not been affected 
because, e.g., actual knowledge by the claimant cured the 
notice defect, a reasonable person would have understood what 
was needed, or the benefits sought cannot be granted as a 
matter of law.  Sanders v. Nicholson, 487 F.3d 861 (Fed. Cir. 
2007).

The veteran filed his claim for increased compensation in 
September 2002.  Clinical records were added to the file.  A 
rating decision in October 2002 continued the 20 percent 
rating for his cervical spine.  The veteran filed a notice of 
disagreement (NOD) in April 2003.  A VCAA letter was sent him 
in March 2004.  A SOC was issued in April 2004.  The 
veteran's Substantive Appeal, a VA Form 9, was filed in April 
2004.   The Board remanded the case in February 2007. 
Throughout, the veteran was fully informed of actions being 
taken.  After development of the evidence, to include a new 
VA examination, rating action confirmed the rating and an 
SSOC was issued.

Evidence has been introduced into the file, and 
communications were provided with regard to the requirements 
for his claims.  In the aggregate, and as will be discussed 
further below, the Board finds that the RO has satisfied the 
duty to notify and assist under the VCAA.

The Board finds that the content of letters and other 
communications complied with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to 
notify.  Any other defect with respect to timing was harmless 
error.  See Mayfield, supra.  He was advised of his 
opportunities to submit additional evidence after which 
additional data was obtained and entered into the record.  
The purpose behind the notice requirement has been satisfied, 
because the veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim.  He has submitted additional data, and has 
indicated that he has no other information or evidence to 
give VA to substantiate the claim.

The Board is mindful of the new guidelines which have 
recently been issued by the Court of Appeals for Veterans 
Claims with regard to increased rating cases and mandatory 
notice, in Vazquez-Flores v. Peake, No. 05-0355 (U.S. Vet. 
App. Jan. 30, 2008).  In this regard, the notifications to 
the veteran were entirely adequate to inform him, or any 
reasonable person for that matter, of what was required, and 
that he needed to provide evidence with regard to how his 
disabilities affect him in everyday, daily life; his 
responses confirm that he understood those ramifications and 
mandates.  There is no prejudicial error either alleged or 
shown. 

In addition, it appears that all obtainable evidence 
identified by the veteran relative to his claim has been 
obtained and associated with the claims file, and that 
neither he nor his representative has identified any other 
pertinent evidence, not already of record, which would need 
to be obtained for a fair disposition of the current appeal.  
Neither the veteran nor his representative has suggested in 
any way that there is any prejudice due to a lack of proper 
VA notice or assistance.  

Development has taken place in this case.  In the aggregate, 
the veteran and his representative have demonstrated actual 
knowledge of and have acted on the information and evidence 
necessary to substantiate the pending claim.  See, e.g., 
Dalton v. Nicholson, 21 Vet. App. 23, 30 (2007) (Court was 
convinced that appellant and representative had demonstrated 
actual knowledge of the information and evidence necessary to 
establish the claim) and related notification requirements 
have been fulfilled as contemplated in Vasques-Flores, supra.  
Any presumption of error as to VCAA notice has been rebutted 
in this case.  See Sanders, supra.  

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claim under the VCAA.  
No useful purpose would be served in remanding this matter 
for yet more development on this issue.  Such a remand would 
result in unnecessarily imposing additional burdens on VA, 
with no additional benefit flowing to the veteran.  The Court 
has held that such remands are to be avoided.  Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994). 

Finally, with further respect to Vazquez-Flores v. Peake, 
supra, the Board finds that every effort has been made to 
inform the veteran as to what is required for increased 
compensation for the herein concerned disabilities, under 
whatever alternate diagnostic codes might be available; and 
he has affirmatively indicated by his actions and words that 
he fully comprehends what is required.  

II.  General Legal Criteria

Disability ratings are based upon schedular requirements that 
reflect the average impairment of earning capacity occasioned 
by the state of a disorder.  38 U.S.C.A. § 1155.  Separate 
rating codes identify the various disabilities.  38 C.F.R. 
Part 4.  In determining the level of impairment, the 
disability must be considered in the context of the entire 
recorded history, including service medical records.  38 
C.F.R. § 4.2.  An evaluation of the level of disability 
present must also include consideration of the functional 
impairment of the veteran's ability to engage in ordinary 
activities, including employment.  38 C.F.R. § 4.10.  

Also, where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

When an increase in the disability rating is at issue, it is 
the present level of disability that is of primary concern.  
See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, 
consideration must be given as to whether staged ratings 
should be assigned to reflect entitlement to a higher rating 
at any point during the pendency of the claim.  Hart v. 
Mansfield, 21 Vet. App. 505 (2007).

The Board notes that there have been changes in the rating 
criteria which pertain to disorders of the spine.  VA has 
issued revised regulations concerning the sections of the 
Rating Schedule that deal with intervertebral disc syndrome.  
We also note that, for spine disorders which are not rated 
under the code for intervertebral disc syndrome, there is a 
new General Rating Formula for Diseases and Injuries of the 
Spine. 

One potentially applicable provision under the old 
regulations is DC 5293, under which a noncompensable rating 
is warranted for intervertebral disc syndrome which is 
postoperative and cured.  A 10 percent rating is warranted 
for intervertebral disc syndrome that is mild in degree.  A 
20 percent rating is warranted for intervertebral disc 
syndrome that is moderate in degree with recurring attacks.  
A 40 percent rating is warranted for severe intervertebral 
disc syndrome with recurring attacks and little intermittent 
relief.  A 60 percent rating is warranted for intervertebral 
disc syndrome which is pronounced, with persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to the site of the diseased 
disc, with little intermittent relief.

A back disorder may also be rated based on the extent to 
which the disorder limits the motion of the back.  Diagnostic 
Code 5292 provides that a 10 percent rating is warranted for 
limitation of motion of the lumbar spine which is slight in 
degree.  A 20 percent rating is warranted for moderate 
limitation of motion, and a 40 percent rating is warranted if 
the limitation of motion is severe.

As noted above, effective from September 23, 2002, through 
September 25, 2003, VA issued revised regulations concerning 
the sections of the Rating Schedule that deal with 
intervertebral disc syndrome.  67 Fed. Reg. 54,345-349 (Aug. 
22, 2002).  

Those new rating criteria provide as follows:

Evaluate intervertebral disc syndrome (preoperatively or 
postoperatively) either on the total duration of 
incapacitating episodes over the past 12 months or by 
combining under Sec. 4.25 separate evaluations of its 
chronic orthopedic and neurologic manifestations along 
with evaluations for all other disabilities, whichever 
method results in the higher evaluation.  With 
incapacitating episodes having a total duration of at 
least six weeks during the past 12 months, rate as 60 
percent disabling;  With incapacitating episodes having a 
total duration of at least four weeks but less than six 
weeks during the past 12 months, rated as 40 percent 
disabling;  With incapacitating episodes having a total 
duration of at least two weeks but less than four weeks 
during the past 12 months, rate as 20 percent disabling;  
With incapacitating episodes having a total duration of at 
least one week but less than two weeks during the past 12 
months, rate as 10 percent disabling.

Note (1):  For purposes of evaluations under 5293, an 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  "Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that 
are present constantly, or nearly so.

Note (2):  When evaluating on the basis of chronic 
manifestations, evaluate orthopedic disabilities using 
evaluation criteria for the most appropriate orthopedic 
diagnostic code or codes.  Evaluate neurologic 
disabilities separately using evaluation criteria for the 
most appropriate neurologic diagnostic code or codes.

Note (3):  If intervertebral disc syndrome is present in 
more than one spinal segment, provided that the effects in 
each spinal segment are clearly distinct, evaluate each 
segment on the basis of chronic orthopedic and neurologic 
manifestations or incapacitating episodes, whichever 
method results in a higher evaluation for that segment.

Moreover, effective September 26, 2003, the criteria for 
rating diseases and injuries of the spine were again amended.  
The criteria for the General Rating Formula for Diseases and 
Injuries of the Spine (Diagnostic Codes 5235 to 5243, unless 
5243 is evaluated under the Formula for Rating Intervertebral 
Disc Syndrome Based on Incapacitating Episodes) are as 
follows:

With or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease:

Unfavorable ankylosis of the entire cervical spine; or, 
forward flexion of the thoracolumbar spine 30 degrees or 
less; or, favorable ankylosis of the entire thoracolumbar 
spine.....40%

Forward flexion of the cervical spine 15 degrees or less; 
or, favorable ankylosis of the entire cervical 
spine.....30%

Forward flexion of the thoracolumbar spine greater than 30 
degrees but not greater than 60 degrees; or, forward 
flexion of the cervical spine greater than 15 degrees but 
not greater than 30 degrees; or, the combined range of 
motion of the thoracolumbar spine not greater than 120 
degrees; or, the combined range of motion of the cervical 
spine not greater than 170 degrees; or, muscle spasm or 
guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.....20%

Note (1):  Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code.

Note (2):  (See also Plate V.) For VA compensation 
purposes, normal forward flexion of the cervical spine is 
zero to 45 degrees, extension is zero to 45 degrees, left 
and right lateral flexion are zero to 45 degrees, and left 
and right lateral rotation are zero to 80 degrees.  Normal 
forward flexion of the thoracolumbar spine is zero to 90 
degrees, extension is zero to 30 degrees, left and right 
lateral flexion are zero to 30 degrees, and left and right 
lateral rotation are zero to 30 degrees.  The combined 
range of motion refers to the sum of the range of forward 
flexion, extension, left and right lateral flexion, and 
left and right rotation.  The normal combined range of 
motion of the cervical spine is 340 degrees and of the 
thoracolumbar spine is 240 degrees.  The normal ranges of 
motion for each component of spinal motion provided in 
this note are the maximum that can be used for calculation 
of the combined range of motion.

Note (3):  In exceptional cases, an examiner may state 
that because of age, body habitus, neurologic disease, or 
other factors not the result of disease or injury of the 
spine, the range of motion of the spine in a particular 
individual should be considered normal for that 
individual, even though it does not conform to the normal 
range of motion stated in Note (2).  Provided that the 
examiner supplies an explanation, the examiner's 
assessment that the range of motion is normal for that 
individual will be accepted.

Note (4):  Round each range of motion measurement to the 
nearest five degrees.

Note (5):  For VA compensation purposes, unfavorable 
ankylosis is a condition in which the entire cervical 
spine, the entire thoracolumbar spine, or the entire spine 
is fixed in flexion or extension, and the ankylosis 
results in one or more of the following: difficulty 
walking because of a limited line of vision; restricted 
opening of the mouth and chewing; breathing limited to 
diaphragmatic respiration; gastrointestinal symptoms due 
to pressure of the costal margin on the abdomen; dyspnea 
or dysphagia; atlantoaxial or cervical subluxation or 
dislocation; or neurologic symptoms due to nerve root 
stretching.  Fixation of a spinal segment in neutral 
position (zero degrees) always represents favorable 
ankylosis.

Note (6):  Separately evaluate disability of the 
thoracolumbar and cervical spine segments, except when 
there is unfavorable ankylosis of both segments, which 
will be rated as a single disability.

The Court has emphasized that when assigning a disability 
rating it is necessary to consider functional loss due to 
flare-ups, fatigability, incoordination, and pain on 
movements.  See DeLuca v. Brown, 8 Vet. App. 202, 206-7 
(1995).  The Board notes that 38 C.F.R. §§ 4.40 and 4.45, and 
DeLuca, require us to consider the veteran's pain, swelling, 
weakness, and excess fatigability when determining the 
appropriate disability evaluation for a disability using the 
limitation-of-motion diagnostic codes.  Within this context, 
a finding of functional loss due to pain must be supported by 
adequate pathology, and evidenced by the visible behavior of 
the claimant.  Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  
However, under Spurgeon v. Brown, 10 Vet. App. 194 (1997), 
the Board is not required to assign a separate rating for 
pain. 

The rating for an orthopedic disorder should reflect any 
functional limitation which is due to pain which is supported 
by adequate pathology and evidenced by the visible behavior 
of the claimant undertaking the motion.  Weakness is also as 
important as limitation of motion, and a part which becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. § 4.40.

The factors of disability reside in reductions of their 
normal excursion of movements in different planes.  
Instability of station, disturbance of locomotion, and 
interference with sitting, standing, and weight bearing are 
related considerations.  38 C.F.R. § 4.45.  It is the 
intention of the rating schedule to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimal compensable 
rating for the joint.  38 C.F.R. § 4.59.

Arthritis due to trauma is rated as degenerative arthritis.  
38 C.F.R. § 4.71a, Diagnostic Code 5010.  Degenerative 
arthritis established by X-ray findings will be rated on the 
basis of limitation of motion under the appropriate codes for 
the specific joint or joints involved.  If the limitation of 
motion is noncompensable, a rating of 10 percent is for 
application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined, not 
added, under DC 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  DC 5003.

III.  Factual Background and Analysis

Earlier records are in the file for comparative purposes.

On VA examination in 1993, the veteran complained of daily 
pain and numbness of the posterior left arm.  Flexion was to 
20 degrees with extension to 35 degrees; lateral bending was 
to 35 degrees on the right and 25 degrees on the left and 
rotation was to 40 degrees. There was guarding and he 
complained of decreased sensation in the left arm.  He took 
Motrin and saw a chiropractor twice a week.  X-rays confirmed 
wedging of C-5/C-6 and C-6/C-C-7 and anterior calcification 
of disc spaces at C-4/C-5 and C-5/C-6.

On VA evaluation in October 2002, the veteran said that he 
had constant, daily pain with flare-ups and a grinding 
sensation in his neck.  He said he had numbness in the 
lateral portion of the left arm but no parenthesis in the 
hands of fingers.  He would have stiffness after an extended 
period of time at the computer or in other such activity.  
Grip strength was good.  He said it bothered him at work in 
aviation electronics since he was not able to sit or have his 
head in a certain position for prolonged periods of time.  He 
got relief from sitting in the hot tub.

On clinical evaluation, he had tenderness to palpation over 
the left neck region.  He had no spasms.  Forward flexion was 
to 50 degrees; extension was to 45 degrees; lateral bending 
was to 35 degrees on the right and 25 degrees on the left 
with pain.  Rotation was 35 on the let and 45 degrees on the 
right.  He had numbness in the lateral region of the left 
upper arm.  Strength was 5/5.  Deep tendon reflexes were 1+ 
and symmetric; there was increased pain with repeated motion 
o the neck. There was a positive spurling maneuver.  The 
report of the November 2002 CT scan are in the file relating 
to cervical discs below C-4 and consistent with the above 
cited findings.

On VA examination in December 2003, he complained of 
bilateral, lateral neck pain about 2-3 days a week.  This was 
made worse by his job.  He also had a snapping, popping or 
grinding sensation.  He continued to have left arm problems 
with a numb sensation or pins and needles and associated 
headaches.  He had been doing regular PT of the neck with 
some improvement.  He was using various pain medications with 
marginal help during flare-up episodes.  On examination, 
there was no spasm but he had palpable tenderness in the 
right neck area.  Forward flexion and extension were both 30 
out of a normal of 45 degrees; lateral bending was 20 degrees 
out of a normal 45 degrees bilaterally; left rotation was 40 
out of a normal 80 degrees with right rotation at 50 out of 
the normal 80 degrees and pain.  There was demonstrated 
decrease in the left C-5 dermatone region.

Ongoing PT records are in the file for comparison which 
appear to show some temporary functional benefits.

On VA examination in October 2006 with an addendum later that 
same month, the veteran reported some temporary relief from 
PT.  He now had continual, daily neck pain, rated 4-5/10 
which he treated with medications to include ocycondone 
albeit he did not like the attitudinal side-effects.  He had 
pain localized in the shoulder girdle and without radiation 
into the arms.  He would have flare-ups of 7-8/10 including 
if driving for more than an hour.  These happened 3-4 times a 
month.  He would have flare-ups requiring pre-medications 
before getting in and out of aircraft, but indicated that he 
had people to help him minimize the impact at work.  He had 
missed about 3 days of work in the past year due to the neck 
but had had no episodes requiring bed rest of the care of a 
physician.  He had a tingling sensation in the fingers of the 
hands, left worse than the right.  The left upper arm above 
the shoulder had been numb for some time.  He had problems 
lifting and could not do so comfortably at all with anything 
more than 20 pounds.

On examination, there as tenderness to palpation trough no 
swelling or muscle spasm.  Forward flexion was 0-35 degrees; 
extension was 0-40 degrees; lateral flexion, bilaterally, was 
0-35 degrees; lateral rotation was 0-40 degrees, bilaterally;  
with tenderness at end of motion points.  Muscle strength was 
4/5 against resistance.  He had no excess fatigability or 
incoordination.  Sensations were diminished in the upper arms 
but without specific nerve dermatomes. There was no evidence 
of unfavorable ankylosis with generally moderate functional 
impairment.  An addendum noted that a magnetic resonance 
imagining (MRI) had confirmed relatively broad-based 
herniation at the levels of C-5/C-6 and C-6/C-7 with evidence 
of probable compromise of the right C-6 and C-7 roots.

In assessing the veteran's cervical spine DDD, the Board 
would acknowledge that his condition appears to have recently 
deteriorated somewhat.  Nonetheless, the cited alternative 
schedular rating criteria reflect a spectrum of 
symptomatology at each level, which in turn leaves room for a 
range of disability before the level for a higher rating may 
be achieved.  That appears to be so in this case.


The veteran has some limitation of motion at several levels, 
with pain.  He has had ongoing numbness in the left upper arm 
and bilateral neck pain.  X-rays and other evaluative CT or 
MRI studies show mild degeneration at multiple levels.  
However, in the aggregate, his cervical symptoms are not yet 
more nearly at a severe level than moderate; and he has 
recurring attacks but there is some intermittent relief as 
demonstrated on repeated examinations and after PT.  His 
incapacitating episodes are fairly infrequent, although the 
Board recognizes that his neck problems cause some 
inconvenience at work with small aircraft albeit this may be 
minimized by his acknowledged occupational accommodations.  
He has indeed had a history of regular flare-ups, but there 
is no concomitant fatigability or incoordination, muscle 
spasms or swelling or heat.  He has had periodic 
incapacitating episodes but these appear to somewhat abate 
with PT and other palliative care and the use of pain 
medications, albeit potent ones.  

He has had no episodes that require bed rest prescribed by a 
physician and treatment by a physician, or other significant 
neurological impairment.  These findings support a 20 percent 
rating, but no more, for cervical DDD, whether considered 
under the old or the new rating criteria.  In that regard, 
the evidence is not equivocal, and a reasonable doubt is not 
raised.  In rating his cervical spine area, the evidence 
shows relatively consistent symptomatology which does not 
reflect a need for staging of the rating.  Should his 
symptoms increase in severity, he is free to provide evidence 
in that regard to reopen the claim for increased 
compensation.

IV.  Additional Considerations

The Board has also considered whether the veteran's service- 
connected cervical back problems warrant referral to the 
Under Secretary for Benefits or the Director of the 
Compensation and Pension Service for assignment of an extra-
schedular evaluation commensurate with the average earning 
capacity impairment. See 38 C.F.R. § 3.321(b)(1).

The governing criterion for the award of an extra-schedular 
rating is a finding that the case presents such an 
exceptional or unusual disability picture, with such related 
factors as marked interference with employment or frequent 
periods of hospitalization, as to render impractical the 
application of the regular schedular standards. 

There is no question but that the veteran's back may impact 
him occupationally and socially, and this has been addressed 
in the schedular rating assigned (including the lower back 
for which he has a separate 60 percent rating).  However, he 
has had no recent hospitalizations for the cervical spine.  
Moreover, as stated, his cervical-related functional 
occupational problems are addressed in the schedular ratings.  
The Board concludes that referral of this case for assignment 
of an extra-schedular evaluation is not warranted, because 
the schedular rating criteria are adequate for evaluating 
this case.  See Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995); Floyd v. Brown, 9 Vet. App. 94-96 (1996).


ORDER

Entitlement to a rating in excess of 20 percent for DDD of 
the cervical spine is denied.



_________________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


